Judgment, Supreme Court, New York County, entered July 31, 1980, unanimously modified, on the law and the facts, without costs, and the co-operative landlord, P.T. Tenants Corp., and its president David C. Walentas, granted leave to intervene, and otherwise affirmed. The intervening respondents-appellants are, respectively, the cooperative owner of Park Terrace Gardens in upper Manhattan, and its president. When the building was converted to co-operative ownership, it was pursuant to a noneviction plan, and there are presently approximately 180 units still occupied by rental tenants rather than co-operators, with a large number of them subject to rent control. The co-operative decided, among other things, to replace the windows with double glazed aluminum windows and applied to the respondent rent commissioner for an advisory opinion as to a rental increase, which was granted at $1.75 per window per month on the basis that energy conservation should be encouraged. At the time there was in effect a Rent Control Advisory Sheet No. 4, which provided that the written consent of the tenant was necessary for an increase when windows are replaced, and such consent was not obtained. The petitioners-respondents tenants association and certain specific tenants who had not consented, contend that it was an abuse of discretion by the rent commissioner. His superior, the head of the New York City Department of Housing Preservation and Development, stated in a news release that an amendment of the Advisory Sheet No. 4 has not been approved, even though for energy-saving repairs, pending further consideration. Accordingly, the court at Special Term was correct in granting the petition only to the extent of remanding the matter for further consideration. However, while the arguments of the intervening landlord were considered, nonetheless the motion to intervene should have been granted. (Matter of Tenants’ Union of West Side v Beame, 47 AD2d 731.) Concur — Murphy, P.J., Kupferman, Ross, Carro and Bloom, JJ.